Exhibit 10.4
 
Victor Bronshtein, Ph.D.
Universal Stabilization Technologies, Inc.
4050 Sorrento Valley Blvd., Suite L
San Diego, CA 92121 

--------------------------------------------------------------------------------

 
 

Confidential January 7, 2011

 
 
Letter Of Intent


Universal Stabilization Technologies, Inc. (the “Licensor”) desires to provide
Enterologics, Inc. (the “Licensee”) with a royalty-bearing, worldwide exclusive
license to  Licensor’s Intellectual Property that will be needed exclusively for
preservation (or stabilization) of E. coli probiotic bacteria and exclusively
for protection of the Licensee’s business in  the Field defined below. The
Intellectual Property to be licensed will include Licensor’s patents and patent
applications, know how, and trade secrets relating to preservation
(stabilization) of E. coli probiotic bacteria, and subsequent commercialization
of products containing the preserved E. coli probiotic bacteria (“Licensed
Products”).  By signing this Letter of Intent Licensor will provide Licensee
with the Right of the First Refusal to enter into the License Agreement under
the License Terms described below.  This Right is given to the Licensee in good
faith in anticipation of having a good joint business between Licensor and
Licensee but only for period of time ending on May 15, 2012.


It is understood that the License Agreement will not be limited to only the
License Terms described below, but will include other provisions and terms,
which shall be negotiated in good faith to finalize and execute the License
Agreement.  However, the License Terms described below should be included in the
License Agreement.


Before entering into a definitive license agreement (the “License Agreement”),
the Licensor has expressed a desire to have an option period for further
evaluation of the Licensor’s Intellectual Property (“Option Period”).  During
the Option Period the Licensee will sponsor Licensor’s execution of a Pilot
Development Project to produce data demonstrating the suitability of the
Licensor’s stabilization technology for E. coli probiotics to produce a
thermostable, commercially viable formulation of an E. coli probiotic that would
satisfy the Licensee’s specifications.  The Licensor agrees to not negotiate any
License Agreements in the Field during the Option Period from January 15, 2011
to May 15, 2012 with any other party but the Licensee under Conditions described
below.  Further, the Licensor agrees not to entertain or consider licensing
offers in the Field from any other party during this Option Period under
Conditions described below.


Conditions:
·  
No later than May 15, 2011, the Licensee and the Licensor will sign and begin
executing a mutually agreeable one-year Pilot Development Project.

·  
Starting  on the earlier of (i) May 15, 2011, or (ii) the first day after
signing the Pilot Development Project, the Licensee will be obligated to pay the
Licensor at least CA$8,333.33 per month for the work performed  by Licensor
under the Pilot Development Project.  The Licensee and the Licensor will
negotiate in good faith the goals, objectives and work product of the Pilot
Development Project and the actual amount of the such monthly payment, which may
be in excess of CA$8,333.33, depending on the scope of the work requested by
Licensee.

·  
The Option Period for the exclusive option to enter into the License Agreement
on the License Terms described below will expire on the earlier of (i) May 15,
2012 or (ii) the date the Licensee ceases to make monthly payments to the
Licensor for the Pilot Development Project.

 
 
1

--------------------------------------------------------------------------------

 
 
License Terms:
1. Definitions
     
Field
Escherichia coli (E. coli) bacteria when used as a probiotic, but specifically
excludes (a_ use to preserve E. coli bacteria as a vaccine delivery vector; (b)
use to preserve other probiotic bacteria, viral, bacterial and other vaccines,
blood components, therapeutic proteins, diagnostics, products derived from stem
and other animal cells and  (c) other biologics that are different from
Escherichia coli (E. coli) bacteria
 
License Agreement
The parties shall negotiate in good faith to execute a License Agreement based
on the License Terms.
 
Licensed
Intellectual
Property
Licensor Patents, Patent Applications, know-how and trade secrets relating to
preservation (stabilization) of E. coli bacteria
Parties
Licensee and Licensor
 
Licensed Product
Any product containing E. coli used as a probiotic, as defined in the Field,
where E. coli is used in the dry preserved state achieved using the Licensed
Intellectual Property
 
 Net Sales
Gross receipts from Sale of Licensed Product Worldwide by Selling Party which
shall exclude shipping, insurance, sales, excise duties and similar taxes. In
addition less deductions for:
(i) trade, quantity and cash discounts actually granted; and
 
(ii) amounts actually repaid or credited to the Selling Party customers on
account of return of Licensed Product or on account of retroactive price
reductions affecting such Licensed Product.
 
Provided however that Net Sales of each unit of Licensed Product shall not be
reduced to less than 95% of gross receipts from Sale of such unit of Licensed
Product.
 
Sale, Sold
Means the sale by a Selling Party to any person/party.  If such sale is other
than on normal arms-length commercial terms, for the purposes of determining the
Net Sales of any unit of Licensed Product to which such first sale relates, the
Net Sales shall be the higher of the fair market value of such unit and the
actual price at which such unit is sold.
 
Selling Party
Licensee or its Sublicensee
 
Sublicensee Additional Considerations
Any consideration received by Licensee from a Sublicensee with respect to the
Licensed Intellectual Property, excluding any Royalty referred to in Clause 3.4
below.
 
Where consideration is other than monetary (such as equity issued in connection
with the sub-license) the Licensee shall pay Licensor 20% of the fair market
value of such consideration. If shares, then 20% of shares.
 
Sublicensee
A Third Party which has been granted a sublicense by Licensee with respect to
the Licensed Intellectual Property
 
Term
Whatever is longer: 20 years or the life of a patent included in the Licensed
Intellectual Property
 

 
 
2

--------------------------------------------------------------------------------

 
 
Territory
Worldwide
 
Third Party
Any person other than:
(i) Licensor;
 
(ii) Licensee
 
2. Grant of rights
 
2.1 License rights
The License Agreement will provide that Licensor grants to Licensee an exclusive
license to use the Licensed Intellectual Property the Field to develop, make,
have made, import, use, have used, sell and/or have sold Licensed Product in the
Territory.
 
2.3 Sublicensing right
The License Agreement will provide that the Licensor grants to Licensee the
right to sub-license the rights to any other person or entity, subject to the
Licensor signature, which shall not be unreasonably withheld.
 
Licensee shall be liable for all acts or omissions of each Selling Party, which
if committed would constitute a breach of any provision of this Letter Of
Intent.
 
3. Payments and royalties
This Agreement provides that the following payments be made by Licensee to
Licensor as consideration for licenses granted under the License
Agreement.  Note:  all payments will be made in CA$ at Licensor’s
request.  Licensee will cover currency conversion and bank transfer costs up to
1% of the total payment; amounts in excess of this will be borne by the
Licensor.
 
3.1 License issue and technology transfer fees
Paid in the following installments beginning with the execution of the License
Agreement:
· CA$50,000 upon signing of the License Agreement.
 
· CA$25,000 for submitting the detailed report of the formulations  and
protocols used in the studies to preserve E. coli during the Option Period
together with the results achieved in this studies.  Licensor will be available
to answer questions of clarification regarding the report as part of the
technology transfer at no additional fee.   No additional experimental (or other
additional work) will be performed during the technology transfer.  Licensor
will only share  information that could be reasonably requested.  Any future
activity including consulting help that will not be unreasonably refused by
Licensor and will be compensated.  The compensation for any additional work will
be negotiated in a good faith.
 
3.2 Patent allowance and issue fees
For additional patent applications that are filed and granted, Licensee may
include these in Licensed Intellectual Property for CA$50,000 per patent.
 
Licensee will not make any additional payments for patents that issue from the
existing three patent applications that are included in Licensed Intellectual
Property.
 
3.3 Sublicensing
The following share of any Sublicensee Additional Considerations: twenty percent
(20%).
 
3.4 Minimums
Minimum annual payment for the license is due on the anniversary date of the
License Agreement in the following years: 
· CA$25,000 at end of first full year of License Agreement, and $25,000 at end
of each succeeding year until first FDA approval of Biologics Licensing
Application (BLA) for probiotic biologic in Field.
 
· Following approval of BLA, CA$50,000 at end of next anniversary date of
License Agreement, with payments increasing by CA$25,000 annually thereafter to
a maximum of CA$100,000, if first licensed product is an Orphan Drug, and
CA$150,000 if first licensed product is for a larger indication/market.
 

 
 
3

--------------------------------------------------------------------------------

 
 
3.5 Royalty
Royalty payments will be payable on Net Sales of all Licensed Products
manufactured, supplied and/or sold by any Selling Party in the Territory
(Worldwide) during the Term .
 
Provided however that Net Sales of each unit of Licensed Product shall not be
reduced to less than 95% of gross receipts from SALE of such unit of Licensed
Product.
 
3.5.1 Nominal Royalty
 
The following percentage of Net Sales of the Licensed Products will be paid by
Licensee to the Licensors:
 
Licensed Products sold for administration to animals:  three percent (3%).
 
Licensed Products sold for administration to humans:  three percent (3%).
 
Subject to royalty stacking provision:  If  total royalties on any individual
product exceed six percent (6%), then royalties payable to individual licensors
will be pro-rata reduced to achieve 6 percent total level.
 
4 Currency
All payments should be made in Canadian dollars indicated above as “CA$”
 
5 Additional Consideration (Stock)
After signing the License Agreement, the Licensee will issue the Licensor
100,000 shares of the Licensor’s common stock.
 



 

       
/s/ Victor Bronshtein
 
January 7, 2011
 
Victor Bronshtein, PhD 
 
Date
 
President and Chief Scientific Officer
 
 
  Universal Stabilization Technologies, Inc.                       Accepted on
behalf of Enterologics, Inc.               /s/ Robert A. Hoerr  
12 Janaury 2011
  Robert A. Hoerr, MD, PhD      Date   President      

 
 
4